                     Case 3:20-cv-08123-JJT Document 23-1 Filed 07/29/20 Page 1 of 2


Jame^jV^rmstron^
From:                                 Brian Erskine <kattigara@gmail.com>
Sent:                                 Wednesday, July 29, 2020 9:40 AM
To:                                   James W. Armstrong
Cc:                                       Brian E. Ditsch
Subject:                                  Re: Erskine v. Fenn, No. 3:20-CV-08123 (D. Ariz.)


HI James,

I do not object to, or oppose,the time extension you request.

Brian


On Tue, Jul 28,2020 at 11:24 AM James W. Armstrong <James.ArmstronR@sackstiernev.com> wrote:

 Mr. Erskine, we received copies of the motion papers you filed with the District Court on Sunday. Due to scheduling
 issues, I am writing to request your agreement to extend the time for filing the Reply in support of Mr. Fenn's pending
 Motion to Dismiss Defendant's Complaint for Lack of Personal Jurisdiction until August 24, 2020(a period of two
 weeks). Please let me know if that extension is acceptable and, if so, I will prepare a stipulation and proposed order for
 your review and approval prior to filing them with the Court. Thank you for your anticipated courtesy and cooperation.



James W.Armstrong

 Attorney
 P. 480.425.2628|F.480.425.4928

James.Armstrong@SacksTiemey.com




                                 P.A.
 ATTORNEYS



 Sacks Tiemey P.A.

 4250 N. Drinkwater Blvd., Fourth Floor


 Scottsdale, AZ 85251


 www.sackstiemev.com


 a Member of MERITAS Law Firms Worldwide




 Disclaimer
Case 3:20-cv-08123-JJT Document 23-1 Filed 07/29/20 Page 2 of 2
